Citation Nr: 0125857	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-06 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 21, 1998 
for the award of improved disability pension benefits.


REPRESENTATION

Veteran represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississsippi, which assigned the effective date of 
May 7, 1998 for the veteran's award of pension.  The Board 
notes that a January 2000 rating decision awards an effective 
date of January 21, 1998 for the veteran's award of 
nonservice-connected pension.  The veteran and his 
representative appeared before the Board via a 
videoconference hearing in June 2001.  


FINDINGS OF FACT

1.  A September 1993 RO decision denied entitlement to a 
permanent and total disability rating for pension purposes, 
and is final.

2.  On November 30, 1993, the veteran submitted a new claim 
for nonservice-connected pension.

3.  The RO denied pension in July 1994 and the veteran's 
October 1994 VA Form 9 was the notice of disagreement with 
this decision.  

4.  In December 1994, the veteran submitted a January 1993 
Social Security award containing private and VA medical 
records from 1992 showing hypertensive cardiovascular disease 
and angina.

5.  The Board, in a December 1998 decision, granted 
entitlement to nonservice-connected disability pension.



CONCLUSION OF LAW

An effective date of November 30, 1993 for the award of 
nonservice-connected disability pension is warranted.  38 
U.S.C.A. §§ 5100 et. seq., 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.151, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). The Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist the veteran has been 
satisfied.

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C. A. §§ 5100 et. seq. (West Supp. 2001).  Among other 
things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date. However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the Board finds that the RO's decisions and statement of the 
case furnished to the veteran and his representative in 
connection with this claim provided more than sufficient 
notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, as it is not claimed by the veteran or shown 
by the record on appeal that there exists any additional 
evidence or other information that would be necessary to 
substantiate his claim for earlier effective date for his 
award of nonservice-connected pension, the Board concludes 
that there is no reasonable possibility that further 
assistance or development will result in a grant of the 
benefits sought.  Finally, the Board concludes that the 
veteran has not been prejudiced by the decision herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran contends, in essence, that he should have been 
granted an effective date for nonservice-connected pension 
back to the date of his initial claim in October 1992.  The 
veteran maintains that he has continued his claim since that 
time through statements and medical evidence.  He 
specifically argues that the evidence of record showed that 
his disabilities increased in severity in 1992 to the point 
that he was unable to work and that he was awarded Social 
Security benefits.  

I.  History

The RO, in a September 1993 rating decision, denied the 
veteran's October 1992 claim of entitlement to nonservice-
connected disability pension benefits.  The veteran filed a 
notice of disagreement in October 1993 and the RO issued a 
Statement of the case in November 1993.  In a November 30, 
1993 statement, the veteran requested an extension for filing 
his VA Form 9 and asked for reconsideration for entitlement 
to disability pension.  The veteran was afforded a VA 
examination in December 1993 and entitlement to nonservice-
connected disability pension was again denied in a July 1994 
rating decision.  The RO issued a supplemental statement of 
the case addressing pension on July 21, 1994.  In a VA Form 
9, received on October 26, 1994, the veteran disagreed with 
the recent decision denying pension.

In December 1994, the veteran submitted a copy of his January 
1993 Social Security Administration (SSA) award which found 
that the veteran's disabilities of hypertensive 
cardiovascular disease and angina began in October 1992.  The 
SSA award contained private and VA medical records show 
treatment from July 1992 to December 1992 for angina and 
hypertension.  VA hospital records from October 1992 indicate 
that the veteran underwent a left heart catheterization and 
left ventricular and left and right coronary angiograms.  It 
was noted that the veteran had a 10th grade education, worked 
as a mechanic, and would not be able to adjust to other work.  

In an April 1996 Board decision, the Board determined that 
October 26, 1994 VA Form 9 was not a timely appeal to the 
September 1993 rating decision and thus, the veteran did not 
perfect a timely appeal of the RO's September 1993 decision 
following his October 1992 claim of entitlement to a 
permanent and total disability rating for pension purposes.  
Accordingly, the Board found that there was no claim in 
appellate status and dismissed the case for lack of 
jurisdiction.  
 
In December 1997, the veteran wrote a letter to the President 
requesting help in obtain VA pension.  The White House 
forwarded the letter to VA.  In a January 1998 letter, VA 
advised the veteran that his claim for nonservice-connected 
pension had been denied in April 1996, but that he was 
entitled to reopen his claim.  

On January 21, 1998, the veteran filed a VA Form 21-527, 
Income-Net Worth and Employment Statement, reporting that he 
had last worked in 1992.  VA medical records from August 1997 
to January 1998 revealed that the veteran was treated for 
coronary heart disease, hypertension, back disorder, and 
migraine headaches.  The RO denied his claim for pension in 
March 1998.

In April 1998, the veteran submitted several letters from his 
friends supporting his claim that he was sick due to heart 
disease, hypertension, and headaches and could no longer 
work.  The veteran submitted another VA Form 21-527, Income-
Net Worth and Employment Statement on May 7, 1998.  The RO 
again denied his claim in July 1998.  The veteran appealed to 
the Board.  In a December 1998 decision, the Board determined 
that the veteran was unable to work due to several 
disabilities including heart disease, hypertension, a low 
back disability, headaches, rhinitis, and sleep apnea.  Based 
on these findings, the Board granted entitlement to permanent 
and total disability evaluation for nonservice-connected 
pension.  The RO implemented the Board's decision in a 
January 1999 rating decision and assigned an effective date 
of May 7, 1998 the date of receipt of the reopened claim.  
The veteran appealed.  Subsequently, in a January 2000 rating 
decision, the RO appears to have adjusted the effective date 
to January 21, 1998 as the date of the veteran's claim. 

At his June 2001 hearing, the veteran testified that he 
continued his claim from 1992 to present and that he relied 
on his medical records to support his claim.  

II.  Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  38 
C.F.R. § 3.400(b)(ii)(B) (2001).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. § 
3.151(b) (2001).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  The evidence 
listed will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

Here, the Board, in its April 1996 decision, determined that a 
timely appeal to the veteran's 1993 claim of entitlement to 
nonservice-connected pension had not been received and 
dismissed the case for lack of jurisdiction.  However, on 
review, the Board notes although the October 26, 1994 VA Form 9 
was not a timely substantive appeal, it was a timely notice of 
disagreement to the July 1994 rating decision denying 
entitlement to nonservice-connected pension.  

Considering the facts of this case in light of the pertinent 
legal authority, the Board finds that entitlement to an earlier 
effective date of November 30, 1993 is warranted.  The veteran 
submitted another claim for nonservice-connected pension in 
November 1993, when he asked for reconsideration of his pension 
claim.  38 C.F.R. § 3.155(a) (2001).  The veteran underwent VA 
examinations in December 1993 and in December 1994, submitted 
SSA and medical records showing evidence of hypertensive heart 
disease and angina and that the veteran was unable to work.  
Resolving the benefit of the doubt in favor of the veteran, the 
evidence is at least in equipoise and warrants a finding that 
the veteran's November 30, 1993 statement constituted a new 
claim for pension.

However, after careful review of the evidence of record, the 
Board finds no evidence of entitlement to an earlier effective 
date prior to November 30, 1993.  As previously noted under 38 
C.F.R. § 3.157 (2001), the date of report of VA outpatient 
examination or hospital report will be accepted as the date of 
informal claim when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the instant case, medical 
evidence of record includes an October 1992 VAMC hospital 
discharge summary showing that the veteran was hospitalized for 
hypertension and angina, and that he received treatment for his 
heart disease.  The veteran filed a formal claim for pension in 
November 1993, more than a year after the VAMC hospitalization.  
Additionally, evidence of record prior to November 1993 does 
not demonstrate that any disability was so incapacitating that 
it prevented him from filing his claim for pension for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled.  Therefore, an 
effective date earlier than the date of claim, November 30, 
1993, is not warranted for his award of nonservice-connected 
pension.  38 C.F.R. §§ 3.151, 3.400(b)(ii)(B).


ORDER

An effective date of November 30, 1993, but no earlier, for 
an award of nonservice-connected disability pension is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

